      Case 2:20-cv-00099-DPM Document 12 Filed 08/28/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                     DELTA DIVISION

JOSHUA CURL
ADC #168960                                                 PLAINTIFF

v.                       No. 2:20-cv-99-DPM

ASA HUTCHINSON, Governor,
State of Arkansas, et al.                                DEFENDANTS


                             JUDGMENT
     Curl' s claims against Governor Hutchinson and Attorney General
Rutledge are dismissed with prejudice.        All his other claims are
dismissed without prejudice.




                                 D.P. Marshall Jr.
                                 United States District Judge
